NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Replacement drawing sheets for Figures 1-7 and 14-17 were received on 08 March 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 08 March 2021.
	The specification objections have been obviated in view of Applicant’s amendments filed 08 March 2021.
	Claims 5 and 7-20 have been canceled. New claims 21 and 22 have been added.
	An Examiner’s amendment is made to address objections to the claims.
	Claims 1-4, 6, and 21-22, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 6, “said gear train said platform” is amended to read --said gear train, said platform--
Claim 21, line 7, “said gear train said platform” is amended to read --said gear train, said platform--
Claim 22, line 4, “first arc;;” is amended to read --first arc;--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in view of the extension member.

The closest prior art of record includes O’Brien et al. (US 2010/0049097, hereinafter O’Brien).
Regarding independent claims 1, 21, and 22, O’Brien teaches a variable arching support for use in stretching and exercise (apparatus 100), comprising: a gear train (radial translation members 113, 114, and engagement members 120, 121) movable into a first configuration to form an intermediate arc and a second configuration having a relatively flat arc (Fig. 4 shows an intermediate arc, Fig. 1a shows a flat arc), and said gear train having a first end and a second end 
O’Brien fails to disclose an extension member which connects said first support leg and said second support leg, said extension member being extendable being a first position and a second position to cause movement of said gear train between said first configuration and said second configuration, wherein said first position of said extension member corresponds to said first configuration of said gear train, and wherein said second position of said extension member corresponds to said second configuration of said gear train.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784